Citation Nr: 1013723	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Evaluation of depression, currently rated 50 percent 
since November 3, 2008.

5.  Evaluation of depression, rated 10 percent prior to 
November 3, 2008. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The actions of the AOJ are not clear regarding the types of 
service performed.  However, the records tend to indication 
that there was active duty for training from January to May 
2000.  He also served from April 2001 to March 2002 under 
32 U.S.C., "State Controlled."  The DD-214 also indicates 
that service was in the National Guard.  Because the AOJ has 
granted service connection, the appellant is a veteran of a 
period of "active service."

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a May 2009 rating decision, during the pendency of this 
appeal, the disability rating for depression was increased 
from 10 percent to 50 percent, effective November 3, 2008.  
Accordingly, the Board has characterized the matter on appeal 
as comprising two issues, as set out on the title page.

The Board notes that a statement of the case has been issued 
regarding a claim for compensation under 38 U.S.C.A. § 1151 
for a right leg injury; while the time limit for perfecting 
an appeal has not yet expired, the record does not reflect 
that an appeal has been perfected at this time.  Accordingly, 
that matter is not currently before the Board, and will not 
be addressed in the Board's decision below.




FINDINGS OF FACT

1.  A right ankle disorder was not noted in service; symptoms 
were not present until after discharge; arthritis has not 
been diagnosed; and no current right ankle disability is 
related to service. 

2.  The Veteran has sinusitis that is related to service.  

3.  The Veteran does not have a current heart disability; no 
heart disability was noted in service; and no current heart 
symptomatology is related to service.  

4.  Since November 3, 2008, the Veteran's service-connected 
depression is manifested by occupational and social 
impairment with reduced reliability and productivity.

5.  Prior to November 3, 2008, the Veteran's service-
connected depression was manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  A sinus disorder, diagnosed as sinusitis, was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Since November 3, 2008, the criteria for a disability 
rating higher than 50 percent for depression have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9434 (2009).

5.  Prior to November 3, 2008, the criteria for an initial 
disability rating for depression of 30 percent, but not 
higher, were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a May 2005 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the May 2005 letter 
complied with this requirement.

The Veteran has substantiated his status as a Veteran.  
Regarding the claims for service connection, the Veteran was 
not notified of the other elements of the Dingess notice, 
such as the disability-rating and effective-date.  However, 
there is no prejudice, since the claims are being denied, and 
no disability ratings or effective dates will be assigned.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, the Veteran was 
afforded VA examinations regarding the claims for service 
connection and the rating claim.  These examinations were 
adequate because they were each performed by a medical 
professional, based on review of claims file, solicitation of 
history and symptomatology from the Veteran, and thorough 
examination of the Veteran.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection, and the 
rating claim, are thus ready to be considered on the merits.

II.  Analysis

Service Connection

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis and cardiovascular-
renal disease, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
See also 38 C.F.R. § 3.1(d) (2009).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or did from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  See also 38 C.F.R. 
§ 3.6(a) (2009).

The definitional statute 38 U.S.C. § 101(24), makes a clear 
distinction between those who have served on active duty and 
those who have served on active duty for training (as well as 
those who have served on inactive duty for training).  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Moreover, the only veterans (as defined by 38 U.S.C. 
§ 101(2)) who are entitled to the benefits of the 
presumptions of 38 C.F.R. §§ 3.307, 3.309, are those who 
either (1) served on active duty; (2) were disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty during active duty for training; or (3) were disabled or 
died from an injury incurred in or aggravated in line of duty 
during inactive duty training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991).

As noted above, the appellant had an initial period of active 
duty for training from January 2000 to May 2000 , and 
additional periods of service under 32 U.S.C. in the Army 
National Guard from April 2001 to March 2002.  

The Board finds that service connection is warranted for the 
claimed sinus disorder.  Service treatment records reveal 
that the appellant was treated for complaints related to a 
head cold in March 2000.  The examiner diagnosed frontal 
sinusitis versus seasonal allergic rhinitis.  On examination 
in April 2001, findings for the sinuses were normal.  The 
appellant reported no history of sinusitis.  

The appellant was afforded a VA examination in August 2005.  
The examiner noted that the appellant has "episodic bouts of 
sinusitis," and stated that the onset was during his service 
career.  He also acknowledged that there may be an allergic 
component to his sinusitis, but that the appellant stated 
that he had not been skin tested.  However, he found "no 
evidence of chronic sinus disease" at the time of the 
examination, and stated that this does not appear to be 
significantly disabling at this time.  

In sum, the examiner concluded that the appellant has 
recurrent sinusitis that was not active at the time of the 
examination.  The presence of a disability at any time during 
the claim process can justify a grant of service connection, 
even where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, subsequent to the 
examination, an October 2008 primary care outpatient note 
reveals that the appellant presented with signs of sinusitis 
with a foul discharge and headaches.  The diagnosis was 
sinusitis.  Thus, the appellant has sinusitis that has 
manifested during the period of his claim, and that has been 
related by competent evidence to his service.  As such, 
service connection for sinusitis is warranted. 

Regarding the claimed heart disability, service treatment 
records reveal that the appellant was not treated for any 
complaints regarding the heart.  On examination in April 
2001, findings for the heart and vascular system were normal.  
The appellant reported no history of heart trouble, murmur, 
or palpitation or pounding heart.  

After service, the appellant filed a claim for service 
connection in July 2004 and did not mention a heart disorder.  
The appellant did not file a claim regarding that condition 
until March 2005.  

The first evidence of treatment for heart complaints is in 
March 2002.  The appeallant complained of right-sided chest 
pain.  The Veteran was examined and a CT scan was conducted.  
The CT scan was negative as to pulmonary embolus.  X-rays 
were negative as to congestive heart failure.  

In the August 2005 heart examination report, the examiner 
noted atypical chest pain with onset in approximately 2001.  
She noted no documented history of coronary artery disease, 
myocardial infarction, congestive heart failure, or any 
heart-related diagnosis.  She ordered a stress echocardiogram 
to rule out cardiac causes.  That test showed excellent 
exercise tolerance, preserved (normal) left ventricular 
ejection fraction of 55%, no wall motion abnormalities, and 
no evidence of exercise induced ischemia.  She found that the 
current complaints were not related to any in-service 
treatment for chest pain, as there is no documented in-
service treatment for chest pain, and the Veteran also denied 
being treated for chest pain while in service.  She concluded 
that the Veteran does not have coronary artery disease, and 
his chest pain is likely not cardiac in nature, and more 
likely atypical, musculoskeletal pain.  It is not likely his 
chest pain is directly related to military activities.  

In a September 2006 primary care inpatient note, the Veteran 
had no known history of congestive heart failure, 
arrhythmias, hypertension, and his stress test of August 2005 
was noted as completely negative for ischemia and revealed 
excellent exercise tolerance.  A December 2008 nursing 
inpatient note reveals cardio findings within normal limits.  
A February 2008 Silverton Hospital emergency room record 
reveals a tachycardic pulse, but no murmurs.  The Veteran was 
admitted for unspecified chest pain.  ECG reports dated in 
November 2007 and December 2008 are identified as abnormal.  
However, there is no finding of a heart disorder.  The 
November 2007 report contains a finding of sinus tachycardia, 
but is otherwise normal.  The December 2008 report notes 
several possibilities including early repolarization, 
pericardititis, injury, or normal variant.  

The Board concludes that the Veteran does not have a heart 
disability that is related to service.  This conclusion is 
based on the findings of the August 2005 heart examiner, and 
on the primarily negative post-service findings.  It is based 
on the normal findings on examination in April 2001.  It is 
based on the Veteran's written statement at that time that he 
had no history of heart trouble, murmurs, or palpitation or 
pounding heart.  And, it is based on the Veteran's failure to 
mention the matter when he filed his initial post-service 
claim for service connection in July 2004.  In comparison, 
the Veteran has not explained why he believes he has a heart 
disability that is related to service.  He has not provided 
important information, such as whether and when he 
experienced symptoms in service, or whether and when he 
received a diagnosis in service.  Indeed, he does not contend 
that he was treated in service for heart symptoms, only that 
he experienced chest pain in service and thereafter.  
However, the Veteran has offered no explanation as to why he 
believes this chest pain is the result of a heart disorder.  
The August 2005 examiner related the pain to musculoskeletal 
causes and found it unlikely to be related to military 
activities.  Her opinion was based on, and supported by, a 
thorough examination and test results, it is therefore deemed 
the most probative evidence regarding the presence of a 
current heart disability.  

The Board acknowledges that the Veteran has had several 
recent abnormal ECGs; however, an abnormal ECG is not 
conclusive evidence of a heart disability.  Other conclusive 
evidence indicates that there is no disability.  Moreover, 
there is no evidence other than the Veteran's unsupported 
assertions that relates any current abnormality to service.  
As there is no current heart disability that is related to 
service, service connection is not warranted.  

Regarding the claimed right ankle disability, service 
treatment records reveal that the Veteran was not treated for 
any complaints regarding the right ankle.  On examination in 
April 2001, findings for feet and lower extremities were 
normal.  The Veteran reported no history of foot trouble, or 
joint deformity.  

After service, the Veteran filed a claim for service 
connection in July 2004 and did not mention a right ankle 
disorder.  The Veteran did not file a claim regarding that 
condition until March 2005.  Yet, the Veteran was treated for 
a right ankle injury in May 2002.  An emergency room report 
of that date reveals he was injured at 2:15 that morning 
while breaking up a fight at a dance bar, and had a similar 
injury about a week prior.  While he also reported that he 
had previous ankle problems, he did not mention service.  VA 
outpatient records show that the Veteran broke his right leg 
in December 2008 from a slip and fall accident at the VA 
clinic.  

The Board concludes that there was no injury or disease in 
service that is related to any current disability of the 
right ankle.  This conclusion is based on the service 
treatment records, which show that the Veteran was not 
treated for a right ankle injury or disease in service, and 
which show that he had normal lower extremities in April 
2001.  It is based on the Veteran's recorded statement at the 
time of the examination that he had no history of foot or 
joint trouble.  It is based on the Veteran's failure to 
mention the injury at the time of his initial post-service 
claim for service connection.  And, it is based on the post-
service May 2002 treatment report showing that the Veteran 
injured his right ankle after his discharge.  While he 
asserted to that examiner that he had a previous injury, he 
did not state that it occurred in service.  Moreover, the 
Veteran has not explained why he believes that the ankle 
disorder is related to service.  He has not described the 
time or nature of the injury.  As such, his statements are 
not given significant probative weight in relation to the 
overwhelming evidence to the contrary.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
regarding the claimed right ankle disorder and heart 
disorder, as the preponderance of the evidence is against 
each claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Rating Claims

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a claimant's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection is required.  See Fenderson, 12 Vet. App. 
at 126.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126.  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
suffering.

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see 
38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one 
general formula to be used in rating more than 30 mental 
disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

Historically, in the September 2005 rating decision here on 
appeal, the RO granted service connection and assigned an 
initial 10 percent rating for depression, pursuant to 
Diagnostic Code 9434, effective March 16, 2005.  The May 2009 
rating decision subsequently granted a higher initial rating 
of 50 percent, effective November 3, 2008, corresponding to a 
VA mental health intake evaluation.  

Under the circumstances here, the Board concludes that, since 
November 3, 2008, the evidence does not demonstrate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, nor does it demonstrate symptoms of the 
type and degree contemplated for a 70 percent rating.  This 
conclusion is based on the medical evidence and the Veteran's 
statements regarding his symptoms.

Regarding suicidal ideation, there is no assertion that the 
Veteran experiences such symptomatology.  The report of VA 
examination in April 2009 reveals that there is no history of 
suicidal thoughts, suicide attempts, and no history of 
violence or assaultiveness.  A December 2008 nursing 
admission evaluation note reveals no suicidal ideation. 

Regarding obsessional rituals which interfere with routine 
activities, there is no assertion that the Veteran 
experiences such symptomatology.  The report of VA 
examination in April 2009 reveals that there are no such 
rituals.  

Regarding speech intermittently illogical, obscure, or 
irrelevant, there is no assertion that the Veteran 
experiences such symptomatology.  The report of VA 
examination in April 2009 reveals that the Veteran's speech 
is spontaneous, slow, clear, and coherent.  

Regarding impaired impulse control (such as unprovoked 
irritability with periods of violence), there is no assertion 
that the Veteran experiences such symptomatology.  The report 
of VA examination in April 2009 reveals good impulse control. 

Regarding spatial disorientation, there is no assertion that 
the Veteran experiences such symptomatology.  The report of 
VA examination in April 2009, as well as a December 2008 
mental health note, reveal that the Veteran was oriented to 
person, place, and time.  

Regarding neglect of personal appearance and hygiene, there 
is no assertion that the Veteran experiences such 
symptomatology.  The report of VA examination in April 2009 
reveals that the Veteran is able to maintain at least minimal 
personal hygiene.  

Regarding inability to establish and maintain effective 
relationships and difficulty in adapting to stressful 
circumstances (including work or a worklike setting), the 
report of VA examination in April 2009 reveals that there had 
been several positive changes in the Veteran's life 
circumstances since the prior evaluation.  He was planning to 
marry in September, and had a two-year old stepdaughter.  He 
described his relationship as positive and supportive.  The 
Veteran has several close friends; he engages in family 
activities; and has been quite active in sports, and enjoyed 
snowboarding, although he noted that he will not be able to 
resume his previous level of activity.  He had stable 
employment until he was seriously injured in December, 2008, 
but was recuperating from that injury.  

Regarding near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, the report of VA examination in April 2009 
reveals that there have been no panic attacks, but the 
Veteran reported a depressed mood, with some variability in 
mood.  On examination, his mood was dysphoric, with some 
expression of anxiety.  He stated that he is easily stressed 
out and experiences ups and downs.  However, the Veteran was 
found to be able to accomplish most activities of daily life, 
although he sometimes experiences fatigue and limited 
motivation to engage in activities.  

It was the opinion of the April 2009 examiner that current 
symptoms result in mild impairment in occupational and 
psychosocial functioning and moderate impairment overall.  A 
GAF score of 57 was assigned.  Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  This is consistent 
with the current rating.

In sum, as the criteria for a 70 percent rating are not more 
nearly approximated than those for the 50 percent level, the 
claim must be denied.  

Regarding entitlement to a total rating, the April 2009 
examiner also commented that the Veteran did not meet the 
criteria of total occupational and social impairment, or the 
criteria of deficiencies in judgment, thinking, family 
relations, work, mood, or school, but did meet the criteria 
of reduced reliability and productivity due to symptoms of 
clinical depression, with increased symptoms at times of 
stress.  The Veteran reported no delusions or hallucinations; 
his thought processes and content were unremarkable; he 
understands the outcome of his behavior; was able to 
interpret abstract statements, such as proverbs; and he had a 
normal memory.  As none of the criteria are arguably met, the 
criteria for a 100 percent rating are not more nearly 
approximated than those for the current 50 percent rating. 

Prior to November 3, 2008, the Board concludes that the 
criteria for a 30 percent rating are met.  This conclusion is 
based on clear evidence of chronic sleep impairment and 
depressed mood, as well as clinical findings of moderate 
overall impairment.  In a January 2008 mental health 
assessment, the Veteran reported that does not sleep well due 
to racing thoughts.  He reported similar complaints in 
November 2008.  The August 2005 VA examiner found his 
occupational and social impairment to be moderate.  This 
evidence adequately demonstrates a disability picture that is 
worse than mild or transient symptoms.  The Board also notes 
that a crucial distinction in the criteria for the 10 percent 
level and the 30 percent level is whether symptoms are 
controlled by continuous medication.  The Veteran reported at 
a mental health evaluation in November 2008 that "I've been 
having lots of problems with managing my depression.  My 
medications don't seem to be enough."  The Veteran reported 
that, at times, the depression has been so bad that he hasn't 
left his house for weeks at a time, and hasn't gone to the 
grocery store to buy food, or pay his bills.  While he 
reported that his depression had gotten gradually better 
since starting an increased dose of medication, he was still 
experiencing frequent mood swings, going from high to low 
within a single day, and reported that he only sleeps about 3 
to 4 hours per night. 

While the evidence supports a 30 percent rating prior to 
November 3, 2008, it does not support a higher 50 percent 
rating, as the evidence does not demonstrate occupational and 
social impairment with reduced reliability and productivity, 
nor does it demonstrate symptoms of the type and degree 
contemplated for a 50 percent rating.  

Regarding flattened affect, there is no assertion that the 
Veteran experiences such symptomatology.  Similarly, 
regarding circumstantial, circumlocutory, or stereotyped 
speech, difficulty in understanding complex commands, 
impaired judgment, impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks), and impaired abstract thinking, there is 
no assertion that the Veteran experiences such 
symptomatology, and the August 2005 VA examiner reported that 
there was no impairment in thought process or communication.  
Speech was clear, coherent and goal-directed.  There was no 
evidence of hallucinations, delusions or of significant 
cognitive impairment.  The Veteran was oriented to person, 
place, time and purpose of the evaluation.  The examiner 
reported that the Veteran is capable of completing basic 
activities of daily living.  The January 2008 mental health 
examiner reported that his speech was regular rate and rhythm 
and spontaneous.  Thought processes are linear and goal 
directed.  In November 2008, the Veteran was found to have 
normal rate, amount, and volume of speech with no aphasia, 
dysarthria, stuttering, or slurred speech.

Regarding panic attacks more than once a week, the Veteran 
has not reported frank panic attacks, but has reported 
feelings of anxiety.  

Regarding difficulty in establishing effective work and 
social relationships, the Veteran reported to the August 2005 
examiner that he his anxiety and depressive disorder symptoms 
did not affect his ability to be employed.  However, he 
reported mild concentration problems on the job.  The Veteran 
reported having two close friends.  He added that he is short 
tempered with his children as he was with his wife.  The 
Veteran reported in January 2008 that he has low self esteem 
and does not trust others.  He added that he is a workaholic 
who is working 2 jobs.  He stated that he knows it is a 
problem and he puts work before all of his relationships and 
even his children.  He stated that, at work, when it is not 
busy his mind races all day and he is not able to shut it 
off.  In sum, while the Veteran demonstrates some 
occupational and social impairment, however, this has not 
resulted in a difficulty in establishing effective work and 
social relationships. 

Regarding disturbances of motivation and mood, the report of 
VA examination in August 2005 reveals that the Veteran had 
been a chronic worrier most of his adult life, but his 
depression really began in 1999 after his mother died.  It 
got worse when he had marital problems.  He has struggled 
with feelings of worthlessness, hopelessness, low self-
esteem, low energy levels and low motivation.  When asked 
about depression, he explained, "I don't see my kids enough.  
I am depressed about being alone and single, about not ever 
being able to get ahead financially."  He added that he is 
chronically anxious about his health.  He expressed fear that 
he would die young and leave his children without a father.  
He sadly noted, "my kids are everything to me."  In a 
September 2006 primary care outpatient note, the Veteran was 
noted as having major depression, with no suicide attempts, 
no inpatient hospitalizations.  

The rating criteria do not define disturbance of motivation 
and mood.  In this case, the Veteran has described low 
motivation and a depressed mood.  The Board concludes that 
this criterion is met.  However, the Board does not believe 
that the overall disability picture more closely approximates 
the 50 percent level than the 30 percent level.  In so 
finding, the Board notes that the clinical assessments of the 
Veteran's disability level appear to conform to a 30 percent 
rating.  It was the opinion of the August 2005 examiner that 
the Veteran suffers from daily moderate symptoms of 
depression and anxiety, and suffers from moderate social 
impairment due to anger control difficulties.  Significantly, 
the examiner found that the Veteran suffers from both 
generalized anxiety disorder and a depressive disorder not 
otherwise, specified.  The Veteran's generalized anxiety 
disorder is primarily related to current stressors in the 
Veteran's life and his depressive disorder is the same 
condition that he described when the Veteran served on active 
duty.  However, the generalized anxiety disorder was found to 
be a separate and distinct condition that is unrelated to his 
prior diagnosis of depressive disorder not otherwise 
specified.  While he concluded that the Veteran suffers from 
moderate overall social and emotional impairment and mild 
occupational impairment as a result of these combined 
disorders, he assigned a GAF score based solely on service-
connected depressive disorder of 59, while the GAF score 
based on combined service-connected and nonservice-connected 
disabilities was 54.  This indicates that some portion of his 
symptomatology can be distinguished as nonservice-connected.  

The score of 59 reflects more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  This is consistent with a 30 percent rating.  
Moreover, it borders on the range reflecting some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  The January 2008 
mental health examiner found that the Veteran had episodes of 
severe depression, but assigned an overall GAF score of 65.  
In November 2008 and December 2008, the Veteran was assigned 
a GAF score of 70, which also fall into this range.  Overall, 
the Board finds that the clinical assessments reflect a 30 
percent rating prior to November 3, 2008, and a 50 percent 
rating thereafter.

Regarding the criteria for ratings above 50 percent prior to 
November 3, 2008, the Veteran reported to the January 2008 
examiner that he has never attempted suicide or had more than 
fleeting thoughts of suicide.  However, he reported that he 
contemplated suicide 8 months prior; but stated that he won't 
kill himself because his children are too important to him.  
The Veteran had no suicidal ideation at the time, and no 
history of homicidal ideation.  In November 2008, the Veteran 
denied suicidal or homicidal ideation.  He also denied having 
past difficulties with suicidal, homicidal ideation in August 
2005.  Thus, while the Veteran has had "fleeting" suicidal 
ideation, this does not appear to represent his overall 
disability picture during this period, and the Board 
concludes that the criterion is not met.  

The November 2008 mental health examiner also reported that 
the Veteran had good grooming and hygiene.  Thought processes 
were linear and goal directed, thought content was clear of 
delusions, hallucinations, or ideas of reference.  Insight 
was adequate; judgment was good; and cognition was grossly 
intact.

The January 2008 mental health evaluation reveals that the 
Veteran denied thought projection, thought insertion, 
auditory hallucinations, and ideas of reference.  Thought 
content was free of common paranoid thoughts.  He appeared 
fully oriented.  Concentration was good.  Memory was good.  
Judgment and insight were good.

In sum, while the evidence supports a 30 percent rating prior 
to November 3, 2008, the Veteran's overall service-connected 
disability picture during that period does not reflect 
symptoms of the type and degree contemplated for a 50 percent 
or higher rating.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  21 Vet. App. 505, 511 (2007).  Here, the 
disability has not significantly changed since November 3, 
2008, and a uniform evaluation is warranted.  Similarly, 
prior to November 3, 2008, the symptomatology shown on 
clinical evaluation demonstrates a consistent disability 
picture.  

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on 
clinical evaluation.  Significantly, the rating criteria 
include higher ratings where symptomatology of the 
appropriate degree is demonstrated.  Accordingly, 
extraschedular referral is not warranted.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for sinusitis is granted.

Service connection for a heart disorder is denied.

Since November 3, 2008, a disability rating higher than 50 
percent for depression is denied.

Prior to November 3, 2008, an initial disability rating for 
depression of 30 percent, but not higher, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


